Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-5 are pending in the application. No newly added claims are presented. Claims 2 and 6-8 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,955,095 hereinafter referred to as Gerrick in view of US Patent 9,380,882 hereinafter referred to as Murphy further in view of US Patent 5,092,010 hereinafter referred to as Wong further in view of US Patent 6,088,858 hereinafter referred to as Juster. Gerrick discloses a mattress 11 with a customizable top layer 13 comprising: a first cover 65 (see fig. 6); a core 17; at least one comfort layer 25, 27; at least one second cover 23; a plurality of fastening mechanisms 63A, 63B; the plurality of fastening mechanisms comprising a plurality of first interlocking fasteners 63B and a plurality of second interlocking fasteners 63A; the core being removably enclosed within the first cover; the plurality of first interlocking fasteners being perimetrically connected around a top surface of the first cover; the at least one comfort layer . 
However does not disclose a casing wherein the first cover and the at least one second cover being removably enclosed within the casing or a third fastener, a fourth fastener, a seventh fastener, and an eighth fastener; the third fastener being adjacently positioned to a first left section of the first cover; the fourth fastener being adjacently positioned to a second left section of the first cover; the seventh fastener being adjacently positioned to a second right section of the first cover; and the eighth fastener being adjacently positioned to a first right section of the first cover; or the at least one comfort layer being a left layer and a right layer; the at least one second cover being a left cover and a right cover; the left layer being removably enclosed by the left cover; the left cover being perimetrically connected to the first cover through a second fastener, a third fastener, a fourth fastener, and a fifth fastener of the plurality of fastening mechanisms; the right layer being removably enclosed by the right cover; and the right cover being perimetrically connected to the first cover through a first fastener, a sixth fastener, a seventh fastener, and an eighth fastener of the plurality of fastening mechanisms; wherein a length of the left layer being equal to a length of the core; and wherein a length of the right layer being equal to the length of the core; wherein a ratio between a width of the left layer and a width 
Murphy teaches a mattress 10 with a customizable top layer 40 comprising: a first cover 28, 29; a core 22; at least one comfort layer 41, 42; at least one second cover 43; a casing 30, the core being removably enclosed within the first cover; the at least one comfort layer being removably enclosed within the at least one second cover; and the first cover and the at least one second cover being removably enclosed within the casing. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Gerrick to include a casing as taught by Murphy for the purpose of securing an independent mattress core and top layer together when creating a custom mattress. Such a modification would yield expected results. 
Wong teaches a bedding article 106, 100 having a plurality of fastening mechanisms 110 comprising a first fastener, a second fastener, a third fastener, a fourth fastener, a fifth fastener and a sixth fastener, a seventh fastener, and an eighth fastener; the first fastener being adjacently positioned to an upper right section of the first cover; the second fastener being adjacently positioned to an upper left section of the first cover; the third fastener being adjacently positioned to a first left section of the first cover; the fourth fastener being adjacently positioned to a second left section of the first cover; the fifth fastener being adjacently positioned to a lower left section of the first cover; the sixth fastener being adjacently positioned to a lower right section of the first cover; the seventh fastener being adjacently positioned to a second right section 10 of the first cover; and the eighth fastener being adjacently positioned to a first right section of the first cover. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Gerrick to include a plurality fastening mechanisms with a spacing arrangement as taught by Wong for the purpose of forming an improved hold between the core and at least one comfort layer. Such a modification would yield expected results. 
. 

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerrick as modified above further in view of US Patent Publication US2008/0005845A1 hereinafter referred to as Moran. Gerrick as modified above discloses the claimed apparatus and wherein the at least one second cover being a single cover; the comfort layer being removably enclosed by the single cover; and the single cover being perimetrically connected to the first cover through the plurality of fastening mechanisms. However, does not disclose the at least one comfort layer being a single layer.
Moran teaches a mattress 11 with at least one comfort layer 17 being a single layer (see fig. 5). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Gerrick to utilize a single layer of material as the comfort layer. Such a modification would 
Re-Claim 4
	Gerrick as modified by Murphy discloses, 
wherein a length of the comfort layer is equal to a length of the core.
Re-Claim 5
	Gerrick as modified by Murphy discloses, 
wherein a width of the comfort layer is equal to a width of the core.

Claims 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moran in view of Murphy further in view of Wong and Juster. Moran discloses a mattress with a customizable top layer comprising: a core 19; at least one comfort layer 17; a plurality of fastening mechanisms 25’; a casing 11; the plurality of fastening mechanisms comprising a plurality of first interlocking fasteners and a plurality of second interlocking fasteners (hook and loop type fastener); the plurality of first interlocking fasteners being perimetrically connected around a top surface of the core; the plurality of second interlocking fasteners being perimetrically connected around a bottom surface of the comfort layer; the core being attached to the at least one comfort layer through the plurality of first interlocking fasteners and the plurality of second interlocking fasteners; and the core and the at least one comfort layer being removably enclosed within the casing.   
However does not disclose a first cover; at least one second cover; the core being removably enclosed within the first cover; the plurality of first interlocking fasteners being perimetrically connected around a top surface of the core of the first cover; the at least one comfort layer being removably enclosed within the at least one second cover; the plurality of second interlocking fasteners being perimetrically connected around a bottom surface of the at least one second cover; first cover being 
Murphy teaches a mattress 10 with a customizable top layer 40 comprising: a first cover 28, 29; a core 22; at least one comfort layer 41, 42; at least one second cover 43; a casing 30, the core being removably enclosed within the first cover; the at least one comfort layer being removably enclosed within the at least one second cover; and the first cover and the at least one second cover being removably enclosed within the casing. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Moran to include a casing as taught by Murphy for the purpose of securing an independent mattress core and top layer together when creating a custom mattress. Such a modification would yield expected results. 

Juster teaches a mattress 1 with at least one comfort layer 2, 30, 31 the at least one comfort layer being a left layer 30 and a right layer 31, wherein a length of the left layer being equal to a length of the core; and wherein a length of the right layer being equal to the length of the core and wherein a ratio between a width of the left layer and a width of the core 15 being 1:0.5; and wherein a ratio between a width of the right layer and the width of the core being 1:0.5. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the mattress of Moran to include a left layer and a right layer as taught by Juster for the purpose of customizing a sleep surface for two users on 
Re-claim 2
	Moran as modified above disclose,
the plurality of fastening mechanisms 110 comprising a first fastener, a second fastener, a third fastener, a fourth fastener, a fifth fastener and a sixth fastener, a seventh fastener, and an eighth fastener; the first fastener being adjacently positioned to an upper right section of the first cover; the second fastener being adjacently positioned to an upper left section of the first cover; the third fastener being adjacently positioned to a first left section of the first cover; the fourth fastener being adjacently positioned to a second left section of the first cover; the fifth fastener being adjacently positioned to a lower left section of the first cover; the sixth fastener being adjacently positioned to a lower right section of the first cover; the seventh fastener being adjacently positioned to a second right section 10 of the first cover; and the eighth fastener being adjacently positioned to a first right section of the first cover. 
Re-claim 3
Moran as modified above disclose,
the at least one comfort layer being a single layer; the at least one second cover being a single cover; the single layer being removably enclosed by the single cover; and the single cover being perimetrically connected to the first cover through the plurality of fastening mechanisms. 

Moran as modified above disclose,
wherein a length of the comfort layer is equal to a length of the core.
Re-Claim 5
Moran as modified above disclose,
wherein a width of the comfort layer is equal to a width of the core.

Response to Arguments
Applicant's arguments filed 03/11/2022  have been fully considered but they are not persuasive. Applicant argues on page 1 of remarks that the combination of Gerrick and Murphy would not be obvious. However, offers no explanation as to why the combination would not be obvious. Applicant argues on page 4 of remarks that the combination of Moran, Murphy and Wong would not be obvious. However, offers no explanation as to why the combination would not be obvious.
 Applicant argues on page 2 of remarks that the combination of Gerrick, Murphy and Wong would not be obvious because the fasteners described in the current application are not analogous to the fasteners as taught by Wong. Examiner respectfully disagrees Gerrick describes a mattress formed as two separate layer 13, 17 secured together by a plurality fastening mechanisms 63A, 63B. Wong teaches bedding elements can be secured together along the periphery using fastener mechanisms arrange along the periphery. In particular wherein at least eight fastening mechanism are utilized. It would have been obvious to utilize such a teaching to include additional fastening mechanisms arranged as claimed along the periphery of the mattress of Gerrick to improve the hold between the core and at least one comfort layer.
Applicant argues on page 4 of remarks that the combination of Gerrick, Murphy and Juster does not disclose the claim completely because Juster does not disclose the ratio 1:0.5 between the left and . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673